As filed with the Securities and Exchange Commission on January 5, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22396 NEUBERGER BERMAN HIGH YIELD STRATEGIES FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant’s telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman High Yield Strategies Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2011 Date of reporting period: October 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Report to Stockholders. Neuberger Berman High Yield Strategies Fund Inc. Annual Report October 31, 2011 Contents PRESIDENT'S LETTER 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS 7 FINANCIAL STATEMENTS 18 FINANCIAL HIGHLIGHTS/PER SHARE DATA 31 Report of Independent Registered Public Accounting Firm 33 Distribution Reinvestment Plan 34 Directory 36 Directors and Officers 37 Proxy Voting Policies and Procedures 48 Quarterly Portfolio Schedule 48 New Portfolio-Co Manager 48 Market Conditions 48 Report of Votes of Shareholders 50 Board Consideration of the Management and Sub-Advisory Agreements 51 The "Neuberger Berman" name and logo are registered service marks of Neuberger Berman Group LLC. "Neuberger Berman Management LLC" and the individual Fund name in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2011 Neuberger Berman Management LLC. All rights reserved. President's Letter (Unaudited) Dear Shareholder, I am pleased to present the annual report for Neuberger Berman High Yield Strategies Fund Inc. for the 12 months ended October 31, 2011. The report includes a portfolio commentary, a listing of the Fund's investments and its audited financial statements for the reporting period. The Fund seeks high total return (income plus capital appreciation). To pursue that objective, we have assembled a portfolio that consists primarily of high yield debt securities. I would like to provide an update on the Fund's tender offer activity. The Fund has adopted a tender offer program by which if its common shares trade at an average daily discount to net asset value per share ("NAV") of greater than 10% during a 12-week measurement period, the Fund would conduct a tender offer for between 5% and 20% of its outstanding common shares at a price equal to 98% of its NAV determined on the day the tender offer expires. During the reporting period, the Fund conducted its second and third 12-week measurement periods. For the second 12-week measurement period, the Fund's common shares traded at an average daily discount to NAV of less than 10% and for the third 12-week measurement period the Fund's common shares traded at an average daily premium to NAV and, accordingly, the Fund was not required to conduct tender offers. Thank you for your confidence in the Fund. We will do our best to continue earning your trust in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman High Yield Strategies Fund Inc. 1 High Yield Strategies Fund Inc. Portfolio Commentary (Unaudited) Neuberger Berman High Yield Strategies Fund Inc. generated a 3.34% return on a net asset value ("NAV") basis for the 12 months ended October 31, 2011 and underperformed its benchmark, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index, which provided a 4.82% return for the period. The Fund also underperformed its previous benchmark, the Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index, which returned 5.16% for the period. During the reporting period, the Fund's high yield securities generated positive results. The use of leverage (typically a performance enhancer in up markets and a detractor during market retreats) was beneficial for performance as well. The high yield market experienced moments of heightened volatility during the reporting period. Throughout the Fund's fiscal year, there were several occasions of robust investor risk appetite, just to be followed by periods of increased risk aversion. These gyrations were typically not due to underlying fundamentals, but rather to emotions and macro events, such as fears of a double-dip recession and the sovereign debt crisis in Europe. In fact, credit fundamentals in the market remained quite strong, as corporate earnings were generally solid, corporate balance sheets were often flush with cash and high yield defaults declined. According to JPMorgan, the high yield default rate fell from approximately 2.4% to 1.0% during the reporting period. Overall, the high yield market generated a positive return, but lagged equal-duration Treasuries. Higher-quality securities outperformed their lower-quality counterparts. For the 12 months ended October 31, 2011, BB (rated higher) and CCC (a relatively low rating) securities in the benchmark returned 5.03% and 2.93%, respectively. For the Fund, underweight positions in banking and paper, along with security selection in packaging, provided the largest contribution to performance relative to the index. In contrast, security selection in telecommunications, technology and broadcasting detracted the most from relative results. We made several adjustments to the portfolio during the reporting period. At the beginning of the period, the Fund's overall credit quality was similar to that of the index. Following the December 2010 extension of the Bush-era tax cuts, we became more optimistic about the overall economy. Against this backdrop, we increased the Fund's exposure to CCC rated securities. We also increased our allocation to more cyclical sectors of the market, as we felt they would be beneficiaries of the ongoing economic expansion. Conversely, we pared the Fund's exposure to areas of the market that we felt had become less attractively valued. In August, however, expectations for the U.S. economy became bleaker.
